900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin H. JONES, Plaintiff-Appellant,v.William F. KELLY, Defendant-Appellee.
No. 89-6651.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 27, 1989.Decided March 8, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (C/A No. 87-262-B).
Benjamin H. Jones, appellant pro se.
Henry Smith Keuling-Stout for appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Benjamin H. Jones appeals from the district court's order granting defendant Kelly's motion for a directed verdict at the close of Jones's evidence at his trial on claims arising under 42 U.S.C. Sec. 1983.  Jones claimed that he was denied access to a law library and outdoor recreational facilities while he was a prisoner at Wise County Jail.*   The record below and briefs presented on appeal show that these claims are meritless.


2
Jones does not deny that at all times while he was incarcerated in the jail he had access to either a court-appointed attorney or a law library.  This was sufficient to protect Jones's constitutional right of access to the courts;  he need not have been provided with access to the law library at the same time he had full access to an attorney.   Bounds v. Smith, 430 U.S. 817 (1977).  It is well settled that jails may provide space for indoor exercise and recreation as an alternative to outdoor recreational facilities, absent medical evidence demonstrating a need for outdoor exercise.   Clay v. Miller, 626 F.2d 345 (4th Cir.1980);  Jones v. Diamond, 594 F.2d 997 (5th Cir.1979), cert. denied, 453 U.S. 950 (1981).  Jones was provided with indoor recreational opportunities and does not allege any harm from being unable to exercise outdoors.


3
For these reasons, we affirm the order of the district court dismissing the case.  As Jones failed to present a substantial question on appeal, his motion for preparation of his trial transcript at government expense is denied.  We dispense with oral argument because the facts and legal arguments are adequately presented in the briefs and the record and the decisional process would not be aided significantly by oral argument.

AFFIRMED


*
 Jones's claim on appeal that he was placed in segregation without due process was not properly presented to the district court, and so is not before us on appeal